Citation Nr: 9932743	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound with 
retained foreign body at the level of the fourth lumbar 
vertebra, Muscle Group XX, currently assigned a 40 percent 
disability evaluation.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left hand, currently assigned a 20 
percent disability evaluation.  

3.  Entitlement to an increased rating for gunshot wound, 
penetrating, .30 caliber, entrance lateral aspect of the left 
hip just above the crest of the ileum with no hip joint 
involvement, currently assigned a 10 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and the appellant's spouse


INTRODUCTION

The veteran served on active duty from October 1941 to June 
1945.  In a September 1996 rating action, the Department of 
Veterans Affairs (VA) Regional Office (RO), Fargo, North 
Dakota, increased the evaluation for residuals of a gunshot 
wound of the veteran's left hip with a retained foreign body 
at the level of the fourth lumbar vertebra from 10 percent to 
40 percent and confirmed and continued a 20 percent 
evaluation for residuals of a gunshot wound of the left hand.  
The veteran disagreed with that decision.  

The veteran and his wife testified at a hearing at the RO in 
April 1997.  In an April 1997 rating action, pursuant to a 
decision by the hearing officer, it was held that there had 
been clear and unmistakable error in evaluating the gunshot 
wound residuals of the veteran's left hip and low back as a 
single disability.  A separate 40 percent evaluation was 
assigned for the gunshot wound residuals involving the low 
back, and a 10 percent evaluation was assigned for the 
gunshot wound residuals of the left hip.  The 20 percent 
rating for the gunshot wound residuals of the left hand was 
confirmed and continued.  

In May 1998, the Board noted that the VA Schedule for Rating 
Disabilities was amended with regard to muscle injuries in 
July 1997, and that the RO had not had an opportunity to 
review and adjudicate the issues of increased ratings for the 
veteran's gunshot wound residuals according to the amended 
criteria.  Where a law or regulation changes after a claim 
has been filed or reopened before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless provided otherwise. 
Karnas v. Derwinski, 1 Vet. App. 308, (1991).  As a result, 
the case was remanded to the RO for review and adjudication 
of the issues of an increased rating for the veteran's 
gunshot wound residuals according to the amended schedular 
criteria or the old criteria, whichever was to the advantage 
of the veteran.  

The Board also noted that a veteran's assertion of an 
increase in severity of a service-connected disorder 
constitutes a well-grounded claim requiring the VA fulfill 
the statutorily required duty to assist 38 U.S.C.A. § 5107(a) 
(West 1991) because it is a new claim and not a reopened 
claim. Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
In the judgment of the Board, the existence of this duty to 
assist warranted additional action by the RO to afford the 
veteran a special orthopedic examination to rate the 
disabilities in accordance with DeLuca v. Brown, 8 Vet.App. 
202, 203 (1995)  In that case, the United States Court of 
Appeals for Veterans Claims (Court) held that in evaluating a 
service-connected disability, functional loss due to pain 
under 38 C.F.R. § 4.40 (1997) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1997) must be considered.  
The Court also held that, when a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  It was the judgment of the Board 
that the principles emphasized by the Court in DeLuca were 
applicable to the issues here and that they should be 
expressly considered by VA examiners and adjudicators prior 
to a decision on the increased rating issues. 38 U.S.C.A. § 
5107(a).  

Among the development, the RO was requested to contact the 
veteran to ascertain the names, addresses and approximate 
dates of treatment for all VA and non-VA health care 
providers who had treated him in recent years for the 
service-connected disorders at issue here.  Thereafter the 
veteran was to be afforded VA examination by an orthopedist.  
A copy of the Remand and the veteran's primary claims folder 
were to be provided for review by the examiner prior to the 
veteran's examination.  The requested action has been 
completed and the veteran's case has been returned to the 
Board.  


FINDINGS OF FACT

1.  The gunshot wound with retained foreign body at the level 
of the fourth lumbar vertebra with symptoms such as pain and 
easy fatigability, produces no more than moderately severe 
Muscle Group XX injury residuals.  

2.  The gunshot wound of the left hand has resulted in no 
more than moderately severe residuals affecting the minor 
upper extremity, manifested primarily by decreased grip 
strength and pain.  

3.  The residuals of gunshot wound, penetrating, .30 caliber, 
entrance lateral aspect of the left hip just above the crest 
of the ileum with no hip joint involvement or abdominal 
dysfunction, produce no more than moderately disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for gunshot wound with retained foreign body at the 
level of the fourth lumbar vertebra, Muscle Group XX, are not 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5320-5293 (1996) (1999).  

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a gunshot wound of the left hand, 
are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5309-5308 (1996) (1999).  

3.  The criteria for a disability rating in excess of 10 
percent for gunshot wound, penetrating, .30 caliber, entrance 
lateral aspect of the left hip just above the crest of the 
ileum with no hip joint involvement, are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 
(1996) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected gunshot wound 
residuals are more severe than currently evaluated, and that 
consequently he is entitled to increased disability ratings.  
Initially, the Board finds that the veteran's claims for 
increased ratings for his service-connected disorders are 
well grounded, in that he has presented plausible claims. 38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In light of the development completed since May 
1998, the Board finds that no further development is 
necessary before appellate disposition is completed.  
Accordingly, the duty to assist has been met.  

Service connection has been established for gunshot wound 
with retained foreign body at level of the fourth lumbar 
vertebra, Muscle Group XX.  A 20 percent disability rating 
was assigned for this from June 29, 1945, a 10 percent rating 
was assigned from November 20, 1946, and the current 40 
percent rating has been in effect since May 24, 1996.  The 
disability is rated under Diagnostic Codes 5320-5293.  

Service connection has also been established for gunshot 
wound, left hand, Muscle group XIX with traumatic arthritis, 
assigned a 20 percent disability evaluation from June 29, 
1945.  The disability is rated under Diagnostic Codes 5309-
5308.  

Service connection has also been established for gunshot 
wound, penetrating, .30 caliber, entrance lateral aspect of 
the left hip just above the crest of the ileum with no hip 
joint involvement (previously evaluated under Diagnostic Code 
5314 and assigned a 10 percent rating), currently assigned a 
10 percent rating under Diagnostic Code 5319.  

Service connection is also in effect for psychoneurosis, 
anxiety, assigned a 50 percent rating from June 29, 1945, and 
rated noncompensably disabling since November 20, 1946.  The 
combined service-connected disability rating is 60 percent.  

Nonservice-connected disabilities include residuals of right 
knee arthroplasty, and osteoarthritis of the left knee, each 
rated as 30 percent, and gastric ulcer assigned a 
noncompensable rating.  Residuals of cancer of the larynx 
with total laryngectomy, is assigned a 100 percent rating.  A 
20 percent rating is assigned for diabetes mellitus, and a 10 
percent rating is in effect for sinusitis.  

The veteran submitted a claim for an increased rating for his 
gunshot wound residuals in May 1996.  The veteran was 
afforded VA orthopedic examination in August 1996.  It was 
indicated that he was able to perform a finger/thumb loop 
with all fingers of the left hand and was able to form a 
loose fist.  He was unable to touch the left median palmar 
crease with the left fifth finger.  It was further indicated 
that there was significant limitation of motion of the 
veteran's lumbar spine and left hip and it was indicated that 
the musculature of the low back was somewhat atrophic. 
However, the extent of the muscle damage was not otherwise 
described.  One of the reasons for the Remand in May 1998 was 
to afford the veteran an examination producing more complete 
data necessary for rating the service-connected disabilities.  
That has now been accomplished.  

The veteran testified during a hearing at the RO in April 
1997 that his left hand ached at night; that he had 
difficulty picking up things with his hands; that he was 
unable to lift a fifty pound bag even using both arms; that 
he had arthritis all over; and that he was able to drive a 
car or operate a riding lawn mower.  He further testified 
that he lost his balance periodically resulting in falls and 
was unable to stand for extended periods; that he had done 
all kinds of work since service and loved to work, but that 
he is no longer able to do it.  The veteran's spouse 
testified that the only two things the veteran is able to do 
are drive a car and ride a lawn mower because his right arm 
is still strong enough; that he is unable to do anything 
requiring standing such as doing the dishes, dusting or 
vacuuming; that he is unable to bend down or reach for 
things; and that he is no longer able to engage in his hobby 
of working with wood, making coffee tables.  

VA outpatient treatment reports have been reviewed.  A 
representative entry is included in a March 1998 report 
reflecting that the veteran complained that his arthritis had 
been "killing him", especially in his back and left knee.  
The orthopedic service ordered a back brace and a cortisone 
shot in his back on that visit.  

In response to an inquiry by the RO, in June 1998, the 
veteran advised that all of his medical treatment for many 
years has been at the Fargo, North Dakota, VA Medical Center.  

The report of the veteran's compensation examination in 
December 1998 is extremely detailed.  The examination report 
is being presented at some length here as it incorporates the 
veteran's complete medical history since his original 
injuries in service.  Further, the clinical findings are 
reported in relation to the veteran's medical history and in 
the judgment of the Board provide definitive reasons and 
bases for the decisions made here.  Clearly, the examiner 
expended great effort in examining the veteran in conjunction 
with a thorough review of the claims folder.  

The veteran was described as a 79-year-old right-handed 
veteran of WWII who had been sent by the RO for a 
compensation and pension examination.  It was noted that the 
veteran had had a compensation and pension examination in 
September 1998; and that the examiner at that time evaluated 
the left hand, lumbar spine and left hip, reviewed the C-
file, and performed a physical examination.  Radiographs were 
taken of the pelvis, left hip, lumbar spine and left hand 
which the December examiner reviewed.

The examiner related that the December evaluation had been 
requested to identify objective evidence of pain, painful 
motion or functional loss due to pain associated with 
service-connected disabilities and to comment on the impact 
of the service-connected disabilities on the veteran's 
industrial adaptability.  Review of the veteran's medical 
records reflected that on August 20, 1944, the veteran 
received a gunshot wound to the left hand with the exit wound 
in the palm after another soldier accidentally discharged his 
carbine while cleaning it.  The veteran sustained a compound 
comminuted fracture of the fifth metacarpal, explosive type.  
The bullet, after leaving the hand, struck the veteran over 
the crest of the left ilium, lodging in his back at about the 
level of L4.  During its course, the bullet remained external 
to the pelvic and abdominal contents.  

The veteran's hand wound was cleaned and dressed in service  
A foreign body was removed from the back under local 
anesthetic.  The identity of the foreign body was not clear.  
The veteran was admitted to an evacuation hospital on 
November 27, 1944, and underwent palmar fasciotomy for severe 
cicatricial contracture involving the flexor tendons of the 
third, fourth and fifth fingers.  The x-rays on November 3, 
1944, showed osteoporosis of the hand due to disuse and 
atrophy.  There was slight dorsal and medial angulation of 
the shaft of the fifth metacarpal with bony union and slight 
dorsal and medial angulation with some shortening.

At surgery, on November 27, 1944, normal extension was 
possible in all fingers except for slight limitation in the 
distal joint of the ring finger due to disability which had 
occurred prior to service.  By December 8, 1944, contracture 
recurrence was noted.  A banjo extension apparatus was 
applied.  By January 22, 1945, the veteran was able to 
tolerate deep friction to the left palm and hand strength was 
increasing.  By February 7, 1945, his hand was practically 
normal except for slight weakness of the small finger.  
Treatment was then discontinued.  On June 26, 1945, the 
veteran was discharged on medical grounds with permanent 
disability due to arthritis, traumatic, chronic, left hand, 
secondary to compound, comminuted complete fracture of the 
shaft of the fifth metacarpal.

On August 13, 1946, his medical history documented that the 
veteran was not having any trouble with the bullet located in 
his back and reflected that he provided the information that 
he would never know if it was there if he had not been told.  
He complained of stiffness in the left hand and aching hand 
muscles when holding a fork.  He had some numbness of the 
left middle finger.  He was performing farm work and had not 
been receiving any medical attention.  The examination then 
revealed that he was well muscled, in robust health, and good 
color. The left hand scar was thickened in the palm and there 
was some stiffness of the muscles of the hand.  There was 
traumatic arthritis of the metacarpophalangeal joint of the 
little finger, stiff and rigid, with practically no motion at 
the MC joint.  There was slight loss of sensation over the 
middle finger and over the area of the scar.  Flexion and 
extension of all fingers was normal and there was normal 
wrist movement.  There was diminished left hand grip.  It was 
felt that the residuals of the gunshot wound were minimal and 
minimally handicapping in the hand.  There were no residuals 
from the hip and lumbar region injuries.

On March 1, 1978, the veteran reopened his claim for benefits 
because of increasing difficulty with his back and hips due 
to arthritis.  He had quit farming and sold his cattle 
because of this in 1976.  X-rays of the lumbar spine on March 
1, 1978, showed scoliosis convex to the left.  The vertebral 
spaces were well maintained although mild degenerative 
changes were present.  A metallic object was noted posterior 
to the vertebral column.  X-rays of the left hand showed an 
old fracture of the fifth metacarpal with some exostosis and 
degenerative changes of the PIP joint of the third digit.  X-
rays of the pelvis on May 5, 1978, showed the bullet 
posterior and left of L4.  There was generalized osteoporosis 
of the pelvis.  

On May 5, 1978, an orthopedic consultant, reported that the 
veteran was having increased aching of his shoulders, left 
hand and low back.  Examination revealed a full range of 
motion of the fingers and hand.  Forward trunk flexion was 
with fingertips to ankles without pain.  X-rays showed 
evidence of osteoporosis and moderate-to-severe degenerative 
joint disease throughout the lumbar spine with scoliosis.  
The examiner diagnosed arthritis and felt that the problem 
was minimally related to the retained foreign body.  He felt 
there was no functional disability of the left upper 
extremity.

On December 12, 1985, a compensation and pension examination 
was conducted of the left hand, wrist, back and hips.  There 
was normal range of motion at the wrist.  The PIP joint range 
was slightly reduced in all the fingers and there was reduced 
grip strength.  The lumbar spine showed mild loss of movement 
in all planes.  There was full range of motion at the hip  
The examiner felt that there was 25-percent permanent 
physical impairment and loss of physical function of the 
veteran's left hand, and a 25-percent permanent physical 
impairment and loss of physical function of his back 
according to the surgeon's manual.  

On October 19, 1995, VA's examiner noted degenerative 
arthritis of the left knee. Reportedly, the veteran had had 
good results following right total knee arthroplasty.  On 
December 26, 1995, an MRI of the brain stem showed changes 
consistent with occlusion in the left superior cerebellar 
artery.  Chest x-ray showed resolution of heart failure.  
MUGA scan showed left ventricular ejection fraction of 35 
percent.  The patient was at that time status post right knee 
arthroplasty, status post laryngectomy for carcinoma of the 
larynx with tracheostomy, and was being treated for peptic 
ulcer disease and diabetes mellitus.  

On October 27, 1996, VA's examiner reported that x-rays of 
the left hand showed severe degenerative disease of the 
proximal interphalangeal joint of the third digit and 
moderately severe degenerative disease of the DIP joint of 
the third digit.  There were elements of degenerative disease 
present at the DIP and PIP joints of the remaining digits, 
but these were less prominent, ranging from slight to 
moderate.  Degenerative changes were present at the thumb 
base.  Two exostoses were seen in the shaft of the fifth 
metacarpal and there was deformity of the fifth metacarpal 
consistent with an old fracture with moderate volar 
angulation of the head.  

Regarding the September 1998 examination report, it was noted 
that the physician's assistant (PA) who conducted the 
examination reported left hip range of motion to be 100 
degrees of elevation, 22 degrees abduction and 0 degrees 
extension.  Passive range of motion was to 110 degrees of 
elevation, 30 degrees of abduction and 0 degrees of 
extension.  After exercise, active range of motion was to 103 
degrees of elevation, 28 degrees of abduction and 0 degrees 
of extension.  There was no evidence of pain with exercise, 
no incoordination with exercise and no evidence of excessive 
fatigability with exercise.  There was no significant further 
loss of range of motion with exercise.  

During the September examination, the PA noted active range 
of motion of the lumbar spine to 60 degrees of flexion, 5 
degrees of extension, 10 degrees of lateral flexion to the 
left and right, and 20 degrees of rotation to the left and 
right.  Passive range was to 70 degrees of flexion, 10 
degrees of extension, 15 degrees of lateral flexion to the 
left and right, and 25 degrees of rotation to the left with 
22 degrees to the right in rotation.  Active range of motion 
after exercise was 65 degrees of flexion and 5 degrees of 
extension, 10 degrees of lateral flexion to the left and 
right, and 20 degrees of rotation to the left and right.  
There was evidence of pain with range of motion based on 
facial grimacing and hesitation.  There was also slowing of 
repetitions, but no evidence of incoordination or significant 
loss of range of motion after exercise.  The PA also examined 
the left hand and found 13-mm from the tip of the index to 
the palmar crease with flexion, 10-mm for the middle finger, 
5-mm for the ring, and 3-mm for the little finger.  There was 
evidence of pain with repetitive exercises of the hand to 
form a fist and no excessive fatigability.  There was no 
incoordination or loss of function  

X-rays of the pelvis were reported by the radiologist in 
November 1998, as showing maintenance of the hip joint spaces 
bilaterally.  Lateral view of the left hip showed that the 
joint spaces were maintained.  X-rays of the lumbar spine 
showed advanced degenerative changes with levoscoliosis, 
unchanged, from July 3, 1997.  X-rays of the left hand showed 
shortening of the fifth metacarpal secondary to an old 
fracture from which two exostoses arose laterally.  There 
were moderately severe degenerative changes involving the 
greater multangular first metacarpal joint and there were 
advanced degenerative changes involving the third proximal 
interphalangeal joint with large spur formation.  There were 
moderate to severe degenerative changes of the distal 
interphalangeal joint of the third digit and there were also 
degenerative changes of lesser severity involving some of the 
other MP and PIP joints.  The examination was deemed to be 
unchanged from that on May 27, 1996.

At interview during the December 1998 examination, the 
veteran was using Tylenol Extra-Strength, 2 tablets, four to 
five times per day, for arthritic pain in his back, knees 
and shoulders.  He had used a corset in the past, but this 
does not seem to help his back pain.  His wife rubs Ben-Gay 
lotion on his back.  He had functional difficulties with 
mobility due to his back and knee complaints.  He used a 
cane or walker as an assistive device.  In warm weather, he 
went out walking about one block, usually pushing a 
wheelchair.  The veteran was described as being independent 
with mobility using an assistive device, and independent 
with transfers to and from his wheelchair.  The examiner 
noted that the veteran had had a permanent tracheostomy 
since removal of his laryngeal carcinoma in 1992.  He was on 
treatment for hypertension and diabetes mellitus.  He took 
Coumadin for cardiac arrhythmia.  He had a past history of 
right hemiparetic stroke in 1994 from which he had made a 
good recovery.  He had had a right total knee arthroplasty 
and had degenerative disease of his left knee.  

The examiner noted that functional difficulties also arose 
due to problems with both of the veteran's hands.  He 
explained that there was numbness in the right hand, but the 
veteran denied any numbness in the left hand.  He tended to 
drop items with his left hand more than he did with his right 
hand and he had pain in both hands, which was greater on the 
left.  The veteran was unable to do woodworking because of 
his upper extremity functional difficulties.  He sometimes 
required assistance from his wife in tying his shoes.  He was 
otherwise independent with dressing.  He was unable to use a 
tub or shower bar because of his tracheostomy which is 
permanent requiring that his wife sponge bathe him.  He was 
able to drive normally and able to feed himself a regular 
diabetic diet.  The veteran was able to get in and out of his 
double trailer residence which has double handrails using a 
walker or cane, and was able to do so independently.  The 
veteran's appetite was good.  His weight was steady, and he 
did not have any bowel or bladder difficulties.  

On examination of the upper extremities in December 1998, 
there was limitation of motion of both shoulders.  Active 
abduction was 98 degrees, bilaterally, and glenohumeral range 
was limited to 45 degrees.  External rotation was limited to 
20 degrees, bilaterally.  He had functional range of motion 
at each elbow and wrist and there was no pain with pronation 
and supination, bilaterally.  In the hands there was mild 
wasting of the right thenar muscles and there was positive 
Tinel's sign in the wrist.  On the left, there was no wasting 
of the muscles and Tinel's sign was negative.  In the left 
hand there was a small entry wound over the dorsal aspect of 
the fifth metacarpal with a larger exit wound in the palm of 
the hand at the distal palmar crease.  There was mild 
deformity with volar angulation in the shaft of the fifth 
metacarpal.  Range of motion at the metacarpophalangeal 
joints was the same as that on the right.  At the proximal 
and distal interphalangeal joints the range of motion was the 
same as on the right except for the middle finger where 
extension was deficient by 30 degrees with the metacarpal 
both flexed and extended.  There were ulnar deviation 
deformities at the distal interphalangeal joints of both 
middle fingers where Heberden's nodes were also present.  On 
the left, the Heberden's node on the radial side was 
ulcerated.  There was a fully functional range of motion in 
flexion in all the digits, but grip strength on the left was 
diminished to good.  Light touch sensation was diminished in 
both hands, but this was greater on the right in the median 
distribution.  

In the examination report the examiner comments that range of 
motion in the left hand is as recorded by the PA, and pain, 
fatigability and coordination also are as noted by the PA.  
In the lumbar region, range of motion, active, passive and 
following exercise, is as noted by the PA.  The veteran has 
pain with movement as noted by the PA.  The veteran shows 
fatigability, but no evidence of incoordination or 
significant loss of range of motion after exercise.  The 
veteran did become fatigued due to dyspnea engendered by the 
activity.  Range of motion of the left hip is as reported by 
the PA with no evidence of pain, incoordination, excessive 
fatigability or loss of range of motion after exercise.  

Based on the examination in December 1998, the examiner 
entered the following impressions: 1. Status post gunshot 
wound, left hand, with healed compound comminuted fracture of 
the metacarpal shaft, and residual handgrip weakness and 
pain, remote.  2.  Status post gunshot wound, left abdominal 
wall, with retained bullet in the left lumbar paraspinal 
muscles.  3. Polyarticular degenerative disease
 involving the hands, shoulders, knees and lumbar spine.  4. 
Spinal osteoporosis.  
5.  Rule out right carpal tunnel syndrome.  6. Tracheostomy, 
status post laryngectomy.  7. Hypertension, by history.  8. 
Diabetes mellitus, by history.
  9. Cardiac arrhythmia, by history.  10. Status post brain 
stem stroke, by history.  

The examiner discussed the findings as follows: Within 
reasonable medical probability, the veteran's limitation of 
left hand function and left hand pain are related to both 
nonservice-connected polyarticular degenerative disease and 
to service-connected injuries of metacarpal fracture and 
muscle trauma.  The veteran was able to engage in regular 
farm work with the service connected injuries without any 
significant difficulty until he retired about 20 years ago.  
The subsequent development of widespread degenerative disease 
in the left hand is not related to the gunshot wound which 
caused degenerative changes only in the fifth metacarpal 
joint.  He has degenerative disease in the joints of the 
right hand indicating the generalized nature of the 
condition. On the right this is probably also contributing to 
the presence of median entrapment neuropathy.  Therefore, 
while the service connected left hand injuries may have 
presented a marginal industrial handicap for the veteran in 
the remote past, any current industrial disability is more 
related to non-service connected polyarticular degenerative 
disease the etiology of which is unknown.

In the lumbar region, pain and functional loss is probably 
related to severe polyarticular degenerative joint disease 
and primary osteoporosis.  The etiology of each of these 
conditions is unknown; they are not service-connected.  The 
degree of involvement would have been likely to have caused 
serious industrial disability since he had already developed 
advanced bone loss by 1976.  The question arises whether the 
presence of the bullet in the paravertebral has given rise to 
some of the pain and disability and whether this has resulted 
at any point in industrial disability. The answer lies in the 
medical records which clearly state that he felt that he 
would not have known there was a bullet there unless he had 
been told about it.  Therefore, it cannot be stated within 
reasonable medical certainty that muscle group XX trauma has 
played a part in the development of his back pain complaint.  

The examiner opined that on the other hand, there is no 
question that muscle group XX trauma has occurred, and that 
such trauma would undoubtedly have resulted in the formation 
of scar tissue.  Over the years, with the concomitant 
development of age related degenerative changes and 
osteoporosis of the lumbar spine, it could be postulated that 
the stresses imposed upon such scar tissue might become 
symptomatic and disabling due to pain.  Such a hypothesis is 
reasonable and allows that it is at least as likely as not 
that the veteran has been in part work disabled since 1976 by 
the service connected muscle group XX injury.  

The examiner further indicated that there is no evidence of 
hip joint involvement.  The entry wound was above the iliac 
crest and the course of the bullet was entirely external to 
the abdominal cavity.  

The examiner concluded: The muscle group injured in the path 
of the bullet across the lower torso is group XIX.  These 
muscles are rectus abdominis, external oblique, internal 
oblique, transversalis and quadratus lumborum.  The same 
arguments may be made for this group with respect to 
functional loss and pain resulting in work disability as have 
been used in the determination of disability due to muscle 
group XX; although it is medically improbable that a service 
connected disability was incurred by the injury it is at 
least as likely as not that the muscle group XIX injury has 
partially contributed to the veteran's inability to work.  


Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The percentage ratings for each 
diagnostic code represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. Id.  

The Rating Schedule has been revised with respect to the 
ratings applicable to muscle injuries, effective July 3, 
1997. 62 Fed. Reg. No. 106, 30235-30240 (Jun. 3, 1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive. See 62 Fed. Reg. No. 
106, 30235-30237.  For example, 38 C.F.R. § 4.72 was removed 
and the provisions contained in that regulation were 
incorporated into the provisions of 38 C.F.R. § 4.56 (1999).  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

38 C.F.R. § 4.20 provides that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  

In applying schedular criteria, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion. 
38 C.F.R. § 4.40 (1999).  

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Weakened movement and excess fatigability 
are factors for consideration.  Other factors considered 
include pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions. 
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation. Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct. Esteban, 6 Vet. 
App. at 261, 262.

Title 38, Code of Federal Regulations, Section 4.56 had 
provided that muscle wounds specifically due to gunshot or 
other trauma are considered slight if the injury was a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar; slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
were moderate if the wound was through and through, but with 
a relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there needed to be consistent complaints of 
the cardinal symptoms of muscle wounds, particularly fatigue 
pain after use.  Objective findings needed to include a 
relatively small scar with signs of a moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests. See 38 
C.F.R. § 4.56(b) (1996).

In order to be characterized as moderately severe muscle 
injury a through and through wound with debridement or 
prolonged infection, or sloughing of soft parts and 
intermuscular cicatrization was required.  Service records 
should show hospitalization for a prolonged period in service 
for a wound of severe grade, and evidence of unemployability 
as a result of inability to keep up with work should be 
considered.  Objective findings should include a relatively 
large entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings are similar to the revised criteria as set forth 
below. See 38 C.F.R. § 4.56 (1996).

Muscle injuries were classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations were assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
were evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation. 38 C.F.R. § 4.56 (1996).

Currently, slight disability of the muscle anticipates a 
simple muscle wound without debridement or infection with the 
effects of laceration with a history of a wound of slight 
severity and relieved with brief treatment and returned to 
duty.  A history of healing with good functional results 
without consistent complaints of the cardinal symptoms of 
muscle injury or painful residuals is also contemplated.  
Objective findings of a slight disability including minimal 
scar, slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments. 38 C.F.R. § 4.56 (1999).  

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use. 
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56.

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss. 38 C.F.R. § 4.56.

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound. Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function. 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity. That regulation also 
provided that two or more muscles affecting the motion of a 
single joint could be combined but not in combination receive 
more than the rating for ankylosis of that joint at the 
intermediate angle.  Additionally, that regulation provided 
that muscle injury ratings would not be combined with 
peripheral nerve paralysis ratings. 38 C.F.R. § 4.55 (1996).

The new provisions of 38 C.F.R. § 4.55, provide as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities,  (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.

(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of inservice treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through- and-through or deep-penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury. 
Through-and-through or deep-penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997)

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's claim.  
Accordingly, the Board has determined that the appellant 
would not be prejudiced if the Board proceeded with appellate 
consideration on the claims presented. See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The December 1998 examination report contains detailed 
information which fulfills all of the required rating 
criteria considerations.  It is clear that the veteran has 
significant nonservice-connected disabilities which impact on 
his employment opportunities, but which do no have any import 
regarding the disability ratings to be assigned for the 
service-connected disabilities.  It is apparent that much of 
the veteran's limitation of activity results from a 
generalized polyarticular disease of uncertain etiology, 
which in the opinion of the December 1998 examiner is severe, 
but not service-connected, and which affects primarily the 
hands, shoulders, knees, and lumbar spine.  Thus, although 
the veteran has service-connected gunshot wounds of the left 
hand, his right hand is on several occasions described in the 
objective data as being worse than the left due to the 
nonservice-connected polyarticular disease.  The nonservice-
connected knee and shoulder disabilities restrict the 
veteran's ability to bend, stretch, stand for extended 
periods of time, or ambulate normally.  These are all 
infirmities discussed by the veteran and his spouse in the 
hearing testimony of 1997.  The Board turns now to discuss 
the disability ratings for each of the service-connected 
disorders at issue here.  

Lumbar Residuals

Injuries to Muscle Group XX, the spinal muscles, consisting 
of the sacrospinalis (erector spinae and its prolongation in 
thoracic and cervical regions), whose functions include the 
postural support of the body and extension and lateral 
movements of the spine, are evaluated pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5320.  Under this code, a 40 percent 
evaluation is warranted for moderately severe injury of the 
lumbar region.  A maximum evaluation of 60 percent is 
warranted for severe injury of the lumbar region.  

Also for consideration, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, a maximum evaluation of 60 percent is warranted 
for intervertebral disc syndrome productive of pronounced 
impairment manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe impairment, manifested by recurring attacks with 
little intermittent relief.

The U.S. Court of Veterans Appeals (Court) has held that when 
regulations concerning rating disabilities undergo a 
substantive change during the course of an appeal, as here, 
the veteran is entitled to the resolution of his claim under 
the criteria that are to his advantage. Karnas v. Derwinski, 
1 Vet. App. 308, 312 (1991).  However, a review of the new 
regulations indicates that no substantive changes were made 
to the applicable rating criteria, to include Diagnostic Code 
5320, which most definitively describes the veteran's 
service-connected back disability.  

In evaluating gunshot wound ratings, it is important to 
review the history of the gunshot wound.  VA's examiner in 
December 1998 has done a masterful job of this and the Board 
finds further comment unnecessary.  It is noteworthy that 
VA's examiner discussed the retained foreign body noting that 
the evidence showed that the veteran would not have been 
aware of its presence had he not been told it was there.  
This conclusion by the examiner supported by the objective 
evidence dispels any necessity of considering whether there 
is neurologic deficit attributable to the retained foreign 
body.  Again, the examiner attributes much of the veteran's 
difficulties to nonservice-connected generalized 
polyarticular disease.  A 40 percent rating is assigned for 
the veteran's service-connected back disability reflecting 
the existence of moderately severe disability.  The Board 
does not find any current objective evidence which would 
support a higher disability rating solely for the service-
connected back disability.  The definitive December 1998 
examination report complete with detailed medical history is 
again cited as the source for this conclusion.  

The specific findings regarding the lumbar spine by VA's 
examiner in December 1998 were that pain and functional loss 
are probably related to severe polyarticular degenerative 
joint disease and primary osteoporosis.  Although the 
etiology of each of these conditions is unknown, the examiner 
declared that they are not service-connected.  Concerning the 
question of whether the presence of a bullet fragment in the 
paravertebral region has given rise to some of the pain and 
disability and whether this has resulted at any point in 
industrial disability, the examiner commented that the 
medical records clearly reflect that the veteran felt that he 
would not have known there was a bullet there unless he had 
been told about it.  Therefore, it cannot be stated within 
reasonable medical certainty that muscle group XX trauma has 
played a part in the development of his back pain complaint.  
However, the examiner noted that there is no question that 
muscle group XX trauma has occurred, and that such trauma 
would undoubtedly have resulted in the formation of scar 
tissue.  Over the years, with the concomitant development of 
age related degenerative changes and osteoporosis of the 
lumbar spine, it could be postulated that the stresses 
imposed upon such scar tissue might become symptomatic and 
disabling due to pain.  Such a hypothesis is reasonable and 
allows that it is at least as likely as not that the veteran 
has been in part work disabled since 1976 by the service 
connected muscle group XX injury.  

The current 40 percent disability rating is assigned under 
Diagnostic Code 5320 for moderately severe disability.  No 
clinician has attributed any degenerative changes of the 
spine to the service-connected gunshot wound.  Considering 
that the veteran has two severe nonservice-connected spinal 
abnormalities, as described on objective physical 
examination, the preponderance of the evidence reflects that 
the veteran's gunshot wound residuals alone producing 
symptoms such as pain and easy fatigability result in no more 
than moderately severe injury residuals affecting Muscle 
Group XX.  


Left hand

Muscle injuries of the forearm and hands are rated under 
Diagnostic Codes 5307 through 5309.  Diagnostic Code 5307 
rates disabilities of Muscle Group VII, muscles arising from 
the internal condyle of humerus: Flexors of the carpus and 
long flexors of fingers and thumb and pronator, which affect 
the flexion of wrist and fingers. See 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Diagnostic Code 5308 rates the 
disabilities of Muscle Group VIII, muscles arising mainly 
from external condyle of humerus: Extensors of carpus, 
fingers, and thumb, and supinator, which affect the extension 
of wrist, fingers, and thumb and abduction of thumb. See 38 
C.F.R. § 4.73, Diagnostic Code 5308.  Diagnostic Code 5309 
rates the disabilities of Muscle Group IX, which are the 
intrinsic muscles of the hand including the thenar eminence; 
short flexor, opponens, abductor and adductor of thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; the four lumbricales; four dorsal and three 
palmar interossei, which affect the forearm muscles that act 
in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements. See 38 
C.F.R. § 4.73, Diagnostic Code 5309.  

In this case, the veteran's service-connected left hand 
disability is manifested by fully functional range of motion 
in flexion in all the digits, but grip strength on the left 
is diminished to good, and light touch sensation is slightly 
diminished, but less than that of the right hand.  The most 
recent clinical impression is status post gunshot wound, left 
hand, with healed compound comminuted fracture of the 
metacarpal shaft, and residual handgrip weakness and pain, 
remote.  A 20 percent disability rating is currently in 
effect for moderately severe disability of the left hand, 
which is not the veteran's dominant hand, under diagnostic 
Code 5308-5309.  In the judgment of the Board the pain and 
weakness experienced by the veteran as the result of his 
service-connected disability is what equates to a 
determination that the disability is moderately severe.  
There is no objective evidence that the gunshot wound 
residuals alone produce more than moderately severe 
disability.  On the basis of the objective evidence, a rating 
in excess of the current 20 percent disability evaluation is 
not for application here.  

The Board has considered whether a separate disability rating 
for a muscle disability of the left forearm or hand might be 
appropriate, and whether the veteran's residuals of a gunshot 
wound of the left hand may also be rated under Diagnostic 
Code 5003, degenerative arthritis, for X-ray evidence of 
arthritis of the left hand. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  It would be difficult to conclude that 
degenerative changes of the left hand are nonservice-
connected in light of a previous fracture of the hand.  
However, under the provisions of Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant 
to Diagnostic Code 5010, traumatic arthritis is evaluated as 
degenerative arthritis.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applicable for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted in a case in which there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is warranted in a case 
in which there is evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a.

As discussed above, the veteran has essentially full range of 
motion of the fingers and is currently being compensated for 
any functional limitation resulting from pain under 
Diagnostic Code 5308.  Thus, a separate compensation rating 
for additional disability based on functional impairment of 
the fingers of the left hand is not appropriate under 
Diagnostic Code 5003, as this symptomatology is duplicative 
and overlapping of that recognized by the current disability 
rating. Esteban v. Brown, 6 Vet. App. 259; 38 C.F.R. §§ 4.14, 
4.55.

The severity of the residuals of the gunshot wound to the 
appellant's left hand is best rated by application of the 
criteria set forth in 38 C.F.R. § 4.73, Diagnostic Code 5309 
of the Schedule.  This section pertains to a muscle injury of 
the hand, Muscle Group IX, and reflects that the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include the thenar 
eminence; short flexor, opponens, abductor and adductor of 
the thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; four lumbricales; and four dorsal 
and three palmar interossei.  Such injuries are rated on 
limitation of motion, with a minimum rating of 10 percent.

Under the circumstances of this case, in which all disability 
in the fingers of the left hand is the result of a single in-
service injury, the Board finds that such residuals should be 
evaluated, collectively, as impairment affecting the left 
hand.  Moreover, the medical evidence indicates that the 
residuals of gunshot wound of the left hand are currently 
best evaluated as rated.  

In sum, there is no specific objective evidence that the 
veteran experiences any limitation of motion of the fingers 
of his left hand, much less ankylosis, or disability 
comparable to ankylosis.  Although examination findings have 
shown decreased grip strength and pain, fully functional 
range of motion of all digits exists.  The fact that the 
veteran can no longer lift 50 pound bundles might well be 
attributable to his maturity and nonservice-connected 
generalized polyarticular disease.  Admittedly, regulations 
provide that weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Further, painful motion due 
to unstable or malaligned joints due to healed injury are 
entitled to the minimum compensable evaluation for the joint. 
38 C.F.R. §§, 4.40, 4.45, 4.59.  But here, the veteran is 
assigned a 20 percent rating reflecting that his disability 
is moderately severe.  It is the Board's judgment that the 20 
percent rating encompasses all service-connected disability 
and symptoms affecting the left hand currently experienced by 
the veteran.  For all the foregoing reasons, the Board finds 
that no more than a 20 percent evaluation for the veteran's 
residuals of injuries to the left hand (minor extremity) is 
appropriate. 

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's gunshot wounds of 
the left hand can not be described as more than moderately 
severe.  The veteran's wounds were not such as to meet the 
criteria under either version of 38 C.F.R. § 4.56 for 
designation as severe.  There is no finding of tissue loss, 
prolonged infection, or loss of strength compared to the 
sound side.  The veteran's current symptoms, to include a 
decrease in muscle strength, are adequately compensated for 
by the current 20 percent rating.  Accordingly, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for residuals of the left hand gunshot 
wound.  

Left Hip

The service-connected residuals of a gunshot wound to muscle 
group XIX, are currently rated as 10 percent disabling under 
diagnostic code 5319.  Muscle group XIX pertains to the 
muscles of the abdominal wall and includes: rectus abdominis; 
external oblique; internal oblique; transversalis; and the 
quadratus lumborum.  The function of this muscle group is for 
support and compression of abdominal wall and lower thorax; 
flexion and lateral motions of spine; and synergists in 
strong downward movements of arm.  The 10 percent rating 
contemplates a moderate disability of muscle group XIX.  A 30 
percent rating contemplates a moderately severe disability of 
muscle group XIX.  A 50 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of muscle group XIX. 38 C.F.R. § 4.73, Diagnostic 
Code 5319 (1998); 38 C.F.R. § 4.73, Diagnostic Code 5319 
(1996).  

Regarding the gunshot wound with entrance at the left hip, 
VA's examiner has proclaimed that there is no evidence of hip 
joint involvement.  The entry wound was above the iliac crest 
and the course of the bullet was entirely external to the 
abdominal cavity.  This is consistent with the report that 
the veteran is not currently experiencing any bowel or 
bladder dysfunction.  The examiner opined that the Muscle 
Group XIX injury incurred by the veteran has partially 
contributed to industrial impairment.  The veteran's gunshot 
wound of the left hip has been rated as 10 percent disabling 
under Diagnostic Code 5319, for injuries to muscle group XIX 
involving support and compression of abdominal wall and lower 
thorax; flexion and lateral motions of spine; and synergistic 
motion in strong downward movements of arm.  A 10 percent 
evaluation is warranted for a moderate disability.  However, 
the objective findings reported that there is no hip 
impairment related to the gunshot wound and no abdominal 
muscle injuries, and the conclusion by the examiner that the 
veteran has nonservice-connected degeneration of the spine 
producing pain impacts on this decision.  It is the judgment 
of the Board that the 10 percent rating currently assigned 
for moderate disability encompasses all complaints of pain, 
weakness, and fatigability related solely to the service-
connected gunshot wound residuals resulting from the 
penetration wound at the lateral aspect of the left hip above 
the crest of the ileum.  The criteria warranting a rating in 
excess of 10 percent have not been shown here.  

The veteran has not contended that his ability in supporting 
and compressing his abdominal wall and lower thorax has been 
affected by his gunshot wound.  Nor has there been any 
objective evidence of any limitation in that regard.  
Moreover, when evaluating the veteran's gunshot wound under 
38 C.F.R. § 4.56, it does not meet the objective findings 
associated with the level of disability to warrant the 
assignment of a 20 percent rating or higher under Diagnostic 
Code 5319.  Accordingly, the veteran's claim for an increased 
evaluation for residuals of gunshot wound to the left hip 
must be denied.  

Summary

The above determinations are based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that residuals of gunshot wounds 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation (than 
assigned herein) on an extra-schedular basis.  In this 
regard, the Board notes that the residuals of the service-
connected injuries have not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
disabilities have not been shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand this claim for increased 
ratings for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (1999). See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
disability rating than currently in effect.  The doctrine of 
reasonable doubt has been considered.  However, as the Board 
does not find that the evidence of record is in relative 
equipoise in regard to any issue, the doctrine is not for 
application. 38 C.F.R. § 3.102, 4.3 (1999).  



ORDER

An increased rating for gunshot wound with retained foreign 
body at the level of the fourth lumbar vertebra, Muscle Group 
XX, is denied.  

An increased rating for residuals of a gunshot wound of the 
left hand is denied.  

An increased rating for gunshot wound, penetrating, .30 
caliber, entrance lateral aspect of the left hip just above 
the crest of the ileum with no hip joint involvement is 
denied.  



		
P. H. MATHIS
Acting Member, Board of Veterans' Appeals


 

